We think it is not too much to say that, as a general rule, when a person riding a bicycle passing out of a gate-way crosses the sidewalk of a public travelled highway, it is his duty to avoid a collision with persons passing along the sidewalk, and to stop and dismount for that purpose, if necessary. He may proceed if he sees that the passer-by stops, but if in so doing he uses bad judgment in attempting to pass in front of or behind the person, he is responsible for any damage which may ensue. In this case the defendant was riding so close to the gate-post on his left as to graze his hand against it and to be unable to see the plaintiff, who was *Page 284 
walking along the sidewalk, in time to stop. The jury was, therefore, justified in finding him guilty of negligence.
The only exception presented in the defendant's brief relates to the introduction of expert testimony concerning the proper course for a bicycle rider to pursue in a hypothetical case. While it may be doubtful whether such expert testimony is proper upon such a question, the answer of the witness was favorable to the defendant, and he was not prejudiced by the ruling of the court.
We do not think the damages assessed by the jury were excessive.
Case remanded to the Common Pleas Division for judgment upon the verdict.